? Case 1:19-cv-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 1 of 9 Page|D #: 1

IN THE UNITED STATES DISTRICT C()URT
FOR THE S()UTHERN DISTRICT ()F INDIANA

]AMES MARTIN,
` Case No.

Plaintiff,

 

v.
PNC FINANCIAL SERVICES GROUP, INC.,

Defendam- 1: 1 9 -cv- 0 222 SEB -MPB

COMPLAINT FOR PERMANENT INJUNCTION
REQUIRING CHANGES TO CORPORATE POLICY AND 'I`HE ELIMINATION OF 4

l l
1 g, , 4_,4_, 3 1,.¥,1,._. .,;,_, ,L` ¢, , nn , l

     

J ames Martin (“PlaintiH”) seeks a permanent injunction requiring a change in the PNC
Financial Services Group, Inc. (“Defendant” or PNC Bank”) corporate polices to canse
Defendant’s website to become, and remain, accessible and in support thereof asserts as follows:

wm

l. Plaintiff J ames Martin brings this action against Defendant and asserts that its
website is not accessible to blind and visually impaired consumers in violation of Title llI of the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the “AD ”). Plaintiff seeks a
permanent injunction to cause a change in Defendant’s corporate policies related to its web-
based technologies so that Defendant’s website will become, and will remain, accessible The
website at issue is www.pnc.com (the “Website”).

2. While the increasing pervasiveness of digital information presents an
unprecedented opportunity to increase access to goods and services for people with perceptual or

motor disabilities, website developers and web content developers often implement digital

 

‘ Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 2 of 9 Page|D #: 2

technologies without regard to whether those technologies can be accessed by individuals with
disabilities This is notwithstanding the fact that accessible technology is both readily available
and cost effective

3. Blind and visually impaired consumers must use screen reading software or other
assistive technologies in order to access website content. Defendant’s Website contains digital
barriers which limit the ability of blind and visually impaired consumers to access the site.

4. Plaintiii` has patronized Defendant’s Website in the past, and intends to continue
to patronize Defendant’s Website. However, unless Defenth is required to eliminate the
access barriers at issue, and required to change its policies so that access barriers do not reoccur
on Defendant’s Website, Plaintiif will continue to be denied full access to the Website as
described, and will be deterred from fully using Defendant’s Website.

5. The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks
in this action. In relevant part, the ADA requires:

[i]n the case of violations of . . . this title, injunctive relief shall include an order

to alter facilities to make such facilities readily accessible to and usable by

individuals with disabilities.. ..Where appropriate, injunctive relief shall also

include requiring the . . . modification of a policy. . .

42 U.S.C. § 12188(a)(2).

6. Because Defendant’s Website has never been accessible and because Defendant
does not have, and has never had, a corporate policy that is reasonably calculated to cause its
Website to become and remain accessible, PlaintiH` invokes 42 U.S.C. § 12188(a)(2) and seeks a
permanent injunction requiring:

a) that Defendant retain a qualified consultant acceptable to Plaintiif (“Mutua.lly
Agreed Upon Consultant”) who shall assist it in improving the accessibility of its

Website so that it complies with version 2.0 of the Web Content Accessibility
~Guidelines (“WCAG 2.0 AA”);

 

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 3 of 9 Page|D #: 3

b) that Defendant work with the Mutually Agreed Upon Consultant to ensure that
all employees involved in website development and content development be given
web accessibility training on a periodic basis calculated to achieve ongoing
compliance with WCAG 2.0 AA;

c) that Defendant work with the Mutually Agreed Upon Consultant to perform an
automated accessibility audit on a periodic basis to evaluate whether Defendant’s
Website continues to comply with WCAG 2.0 AA on an ongoing basis;

d) that Defendant work with the Mutually Agreed Upon Consultant to perform end-
user accessibility/usability testing on a periodic basis with said testing to be
performed by individuals with various disabilities to evaluate whether

` Defendant’s Website continues to comply with WCAG 2.0 AA on an ongoing
basis; and,

e) that Defendant work with the Mutually Agreed Upon Consultant to create an

accessibility policy that will be posted on its Website, along with an e-mail
address and toll free phone number to report accessibility-related problems.1

MMM
7. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42
U.S.C. § 12188.
8. Plaint:iff’ s claims asserted herein arose in this judicial district and Defendant does
substantial business in this judicial distiict.
9. Venue in this judicial district is proper under 28 U.S.C. § 139l(b)(2) in that this is
the judicial in which a substantial part of the acts and omissions giving rise to the claims

occurred.

 

1 Web-based technologies have features and content that are modified on a daily, and in some
instances an hourly, basis, and a one time “tix” to an inaccessible website will not cause the
website to remain accessible without a corresponding change in corporate policies related to
those web-based technologies To evaluate whether an inaccessible website has been rendered
accessible, and whether corporate policies related to web-based technologies have been changed
in a meaningful manner that will cause the website to remain accessible, the website must be
reviewed on periodic basis using both automated accessibility screening tools and end user
testing by disabled individuals

 

i

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 4 of 9 Page|D #: 4

mm

l(). Plaintiff, lames Martin , is and, at all times relevant hereto, has been a resident of
the State of Indiana. Plaintiff is and, at all times relevant hereto, has been diagnosed With
diabetes which has in fact effected his visual abilities and near blind and is therefore a member
of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the
ADA set forth at 28 CFR
§§ 36.101 et Seq.

ll. Defendant The PNC Finacial Services, Group, Inc. is headquartered at 300 Fiti;h
Ave. Pittsburgh, PA 15222. Defendant is a Nationally known banking company with a website
and many branches throughout USA, including Indiana where the plaintiff resides and has a
checking account, and does his on-line banking. Defendant offers goods and services to the
public through its Website. Defendant’s website is a public accommodation pursuant to 42
U.S.C. § 12181(7).

BQHLAL_BAQKMIEL

12. The Intemet has become a significant source of information and a means for
conducting everyday activities such as shopping, banking, etc. for both sighted and blind and
visually-impaired persons, as well as individuals with other perceptual or motor disabilities

13. Blind individuals may access websites by using keyboards in conjunction with
screen reader software or other assistive technologies that convert text to audio. Screen reader
software provides the primary method by which a blind person may independently use the
lntemet. Unless websites are designed to be read by screen reader software or other assistive
technologies, blind individuals are unable to fully access websites and the information, products

and services available through the sites.

 

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 5 of 9 Page|D #: 5

l4. The international website standards organization, W3C, has published WCAG 2.0
AA. WCAG 2.0 AA provides widely accepted guidelines for making websites accessible to
individuals with disabilities These guidelines have been endorsed by the United States
Department of Justice and numerous federal courts

15. Through its Website, Defendant offers on line banking for its customers

16. Plaintiff is legally blind and uses screen reader software in order to access the \
Internet and read website content.

l7. Despite several attempts to use and navigate the Website, Plaintiff has been
denied the full use and enjoyment of the facilities, goods and services available on the Website
as a result of access barriers on the site.

18. 'I'he barriers at the Website have caused a denial of Plaintifl’s full and equal
access multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s
website.

l9. The access barriers at the Website include but are not limited to, the following:

a) Text equivalents for every non-text element are not provided;
b) Row and column headers are not identiHed for data tables;

c) Markup is not used to associate data cells and header cells for data tables that
have two or more logical levels of row or column headers;

d) Frames have no title or a title that is not descriptive of the frame’s purpose or
content;

 

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 6 of 9 Page|D #: 6

e) When pages utilize scripting languages to display content, the information
providedbythescriptis notidentiiiedwithiimctionaltextthatcanbereadby
assistive technology;

f) Electronic forms do not allow people using assistive technology to access the
information, field elements and functionality required for completion and
submission of the form;

g) Information about the meaning and structure of the Website’s content is not
conveyed by more than the visual presentation of content;

h) All pages are not readable and functional when the text size is doubled;

i) When content enforces a time limit, the user is not able to extend, adjust or
disable it;

j) Labels or instructions are not provided when content requires user input;

k) In content implemented using markup languages, elements do not have complete
start and end tags, are not nested according to their specifications, and/or contain
duplicate attributes; and,

l) Skip navigation links are not provided to skip navigation and other page elements
that are repeated across web pages

20. If the Website were accessible, Plaintiif could independently use and navigate
Defendant’s website.

21. Though Defendant has centralized policies regarding the maintenance and
operation of its Website, Defendant has never had a plan or policy that is reasonably calculated
to make its Website fully accessible to, and independently usable by, blind people.

22. Without injunctive relief, Plaintiff and other blind individuals will continue to be

unable to independently use the Website in violation of their rights under the ADA.

SJ.B_LABMEH¢AI[QU
WML€£M

23. The allegations contained in the previous paragraphs are incorporated by

reference

 

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 7 of 9 Page|D #: 7

24. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No
individual shall be discriminated against on the basis of disability in the full and equal enjoyment
of the goods, services, facilities, privileges, advantages or accommodations of any place of
public accommodation by any person who owns, leases (or leases to), or operates a place of
public accommodation.” 42 U.S.C. § 12182(a).

25. Defendant’s website is a public accommodation within the definition of Title III
of the ADA, 42 U.S.C. § 12181(7). 7

26. Under Section 302(b)(l) of Title III of the ADA, it is unlawful discrimination to
deny individuals with disabilities the opport\mity to participate in or benth from the goods,
services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §
12182(b)(l)(A)(i).

27. Under Section 302(b)(l) of Title III of the ADA, it is unlawful discrimination to
deny individuals with disabilities an opportunity to participate in or benefit from the goods,
services, facilities, privileges, advantages or accommodations, which is equal to the opportunities
afforded to other individuals 42 U.S.C. §12182(b)(l)(A)(ii).

28. Under Section 302®)(2) of Title III of the ADA, unlawful discrimination also
includes, among other things: “a failure to make reasonable modifications in policies, practices
or procedures, when such modifications are necessary to aii`ord such goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities, lmless the entity can
demonstrate that making such modifications would fundamentally alter the nature of such goods,
services, facilities, privileges, advantages or accommodations; and a failure to take such steps as
may be necessary to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals because of the absence of

 

3

Case 1:19-CV-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 8 of 9 Page|D #: 8

auxiliary aids and services, unless the entity can demonstrate that taking such steps would
fundamentally alter the nature of the good, service, facility, privilege, advantage or
accommodation being offered or would result in an undue burden.” 42 U.S.C. §
12182(b)(2)(A)(ii)-(iii); see also 28 C.F.R. § 36.303(a).

29. Title III requires that “[a] public accommodation shall furnish appropriate
auxiliary aids and services where necessary to ensure eH`ective communication with individuals
with disabilities.” 28 C.F.R. § 36.303(c)(l). The regulation sets forth numerous examples of
“auxiliary aids and services,” including “. . .accessible electronic and information technology; or
other effective methods of making visually delivered materials available to individuals who are
blind or have low vision.” 28 C.F.R. § 36.303(b).

30. The acts alleged herein constitute violations of Title III of the ADA, and the
regulations promulgated thereunder. Plaintiff, who is blind and has a disability that substantially
limited the major life activity of seeing within the meaning of 42 U.S.C. §§ 12102(1)(A) and
(2)(A), has been denied full and equal access to Defendant’s Website. He has not been provided
services that are provided to other patrons who are not disabled, and/or has been provided
services that are inferior to the services provided to non-disabled persons. Defendant has failed
to take any prompt and equitable steps to remedy its discriminatory conduct These violations
are ongoing

31. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

EBAEREK.KEIJEE
WHEREFORE, Plaintiff prays fort

a. A Declaratory Judgment that at the commencement of this action Defendant was
in violation of the specific requirements of Title III of the ADA described above,

8

 

»‘ ‘ Case 1:19-cv-00222-SEB-|\/|PB Document 1 Filed 01/22/19 Page 9 of 9 Page|D #: 9

C.

d.

and the relevant implementing regulations of the ADA, in that Defendant took no
won that Was reasonably calculated to ensure that its Website is fully accessible
to, and independently usable by, blind individuals;

A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
36.504 (a) which directs Defendant to take all steps necessary to bring its Website
into full compliance with the requirements set forth in the ADA, and its
implementing regulations, so that its Website is fully accessible to, and
independently usable by, blind individuals and which further directs that the
Court shall retain jurisdiction for a period to be determined to ensure that
Defendant has adopted and is following an institutional policy that will in fact
cause Defendant to remain fully in compliance with the law--the specific
injunctive relief requested by Plaintiff is described more fully above;

Payment of costs of suit;

Payrnent of this violation and limiting the plaintiff various access to his banking

account on line due to the limitation caused by the website www. pnc. corn not being m
compliance with the ADA m the amount of no less than One-Million Dollars.

e.

Daied: Jan 18"*, 2019

J ames Martin

The provision of whatever other relief the Court deems just, equitable and
appropriate

    

James Martin

735 ‘/z Center Street
Shelbyville, IN 46176

(317) 512-3904

Jamesamartin3@gn1ail.com

